DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-85 are pending.

Election/Restrictions
Examiner telephoned attorney Bryan Davidson on 15 August 2022 requesting a restriction between claims directed to a powder coating (claims 1-84) and claims directed to a polymer (claim 85). On further consideration, this restriction requirement has been withdrawn. All claims will be examined on their merits.

Duplicate Claim Warning
Applicant is advised that should claims 14 and 19 be found allowable, claims 28 and 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claims 1 and 80 are objected to because of the following informalities:  In claim 1, at paragraph (a2), the phrase “as described in the description” is superfluous and should be deleted. In claim 1, paragraph b), in the phrase “acid functional polyester B”, the word “B” is superfluous and should be deleted. In claim 1 paragraph c), “copolymerizable” is misspelled.  
Claim 80 starts on the last line of claim 79. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (from which claims 2-41, 50-56, 59-63, 78, 79, 81, 82, and 84 depend and which are rejected for this same reason) recites an copolymerizable polymer A different from the polymer. The term “different” is unclear, because it is already elsewhere recited that the acid functional polyester B is a lower acid value than the polymer. It is unclear whether the acid functional polyester B includes polymers that meet the definition of the polymer, but having a lower acid value still in the range recited for the polymer recited in section a of claim 1, or if it is required that the acid functional polyester B not meet the definition of the polymer as set forth in section a of claim 1. It is unclear especially since polymeric product characteristics are generally an average value (because every polymer molecule in a composition is different in some manner, such as length), and as such, a person of ordinary skill in the art, seeing, for example, a distribution of a polymer having the definition of a, having a wide distribution of acid value within the recited range of claim 1, would or would not meet the recited definition of a copolymerizable polymer A.
This grounds of rejection is not applied to claims 42-49, 57, 58, 64-77, 80, and 83 because these claims require acid values for the copolymerizable polymer A that are clearly outside the definition of the polymer as defined in (a) of claim 1.
For the purposes of applying prior art, it is presumed that the copolymerizable polymer A is not within the definition of the polymer set forth in (a).

Claims 1 and 85 both recite “the sum of k, m, n, and p is equal to or higher than 1”. However, neither of structures S1 or S2 show any portion indexed by n or p. As such, a person of ordinary skill in the art would not be able to determine if a resin meets this limitation. 
For the purpose of applying prior art, it is presumed that n and p are 0.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 85 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,064,913 (“Kooijmans”).
	As to claim 85, Kooijmans teaches a polymer of trimellitic anhydride and glycidyl ester of pivalic acid (3:25-45). Kooijmans shows the structure as 

    PNG
    media_image1.png
    156
    404
    media_image1.png
    Greyscale
(1:48-61) which is an acid functional polyester as required by claim 10. The aforementioned polymer comprises units of X being L29 where R9”is C4 hydrocarbyl, or L30 where R10” and R11” are C1 saturated hydrocarbyl. Kooijmans teaches an acid value of 2.65 eq/kg, which translates to 149 mg KOH/g in the recited units, which is within the range recited.
	Kooijmans differs from the recited invention in that the repeating unit is drawn such that the ester linkages of the trimellitic anhydride are shown in a 1,4 configuration, rather than a 1,2-configuration as recited for unit S1. However, since Kooijmans uses the same starting triacid material (trimellitic anhydride) and glycidyl ester of branched acid as used in the specification (see example 1 of the specification, reacting trimellitic anhydride and Cardura, it can be presumed that the resin of Kooijmans inherently meets the recited formula S1. Kooijmans is also silent as to the DSC glass transition temperature. However, since Kooijmans teaches the monomers (trimellitic anhydride and pivalic acid) which, as discussed produce the formula S1 repeating unit, it is presumed that the glass transition temperature is in the recited range.
While Kooijmans does not state the Mn as measured, the resin formed by the formula having a range of n from 3 to 8 (1:45-65), is calculated such that a Mn would be from approximately 1400-3200, which is within the recited range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, 9-11, 13, 14, 20, 22-24, 26-28, 32, 34-36, 38, 40, 42-44, 46, 48, 50, 51, 53, 55, 57, 59, 60, 62, 78, 81, 84, and 85 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0120978 (“Minesso”).
As to claims 1-3, Minesso teaches a thermosetting (thus heat curable) powder coating (para. 0002). Minesso teaches a coating binder having 30 to 70 parts by weight of a high carboxylic acid polyester, and 70 to 30 parts of a low carboxylic acid polyester (para. 0026). 
As to the structure, Minesso teaches the use of trimellitic anhydride and ethylene glycol, alongside other polyacids and polyols (abstract; table 1). Given that the resin is acid functional, it is reasonable to conclude that the resin contains some proportion of S1 units that contain trimellitic anhydride residue where X is L18 with R4”, R5”, R6”, and R7” being hydrogen, which is esterified residue of ethylene glycol. 
Minesso teaches that the second acid functional polyester has an acid number preferably lower than 30 mg KOH/g (para. 0027), such that Delta AV is at least in excess of 47 mg KOH/g, and the copolymerizable polymer A is lower than the AV of the polymer. While not explicitly exemplified, Minesso teaches Mn from 1100 to 5000 (para. 0010), and thus Minesso contemplates polymers having Mn in excess of 2100 Da.
Minesso teaches a crosslinker, including preferably compounds having two bis beta-hydroxyalkylamide groups (para. 0030, 0031), specifically exemplifying Primid XL-552 (para. 0050). As an example, Minesso teaches 372 parts of the high acid value polyester, 372 parts of low acid value polyester, and 60 parts of the beta-hydroxylamide agent (paras. 0047-0050), which provides approximately 47 pph of the binder of each of the high acid value and low acid value polyester, and 6 pph of the beta-hydroxylamide agent, which are within recited ranges for the polymer, the copolymerizable polymer A, and copolymerizable agent with respect to the binder. The remaining components are 176 parts, such that the binder is 67 pph of the composition, which is within the recited range.
While polyesters in the recited acid value range are not exemplified, the high carboxyl functional polyester is taught to have an acid number ranging from 77 mg KOH/g to 120 mg KOH/g (paras. 0007-0008), which overlaps the recited range of a1, and is within the range recited by claim 2, and overlaps the range of claim 3. Minesso further teaches a Tg from 40 to 80 degrees C, which is within the range recited in (a2). Minesso teaches that the Mn ranges from preferably 1600 to 3500 (para. 0010), which substantially overlaps the recited range of at least 2100 Da. As such, it would be an obvious modification to prepare the composition of Minesso, using a similar high carboxyl polyester, including in recited acid value range and number average molecular weight, as Minesso teaches such acid values are within its range.
As to claims 5-7 and 9-11, Minesso teaches Tg from 40 to 80 degrees C (para. 0013), which is within the range recited by claims 5-7 and 9-11.
	As to claims 13, 14, 22-24, and 26-28, Minesso teaches the polyester is acid functional (para. 0008). 
	As to claim 20, Minesso teaches Mn preferably up to 3500 (para. 0010), which is within the recited range. Minesso teaches polydispersity of the polymer within the recited range (para. 0012). Minesso teaches Tg from 40 to 80 degrees C (para. 0013), which is within the range. As discussed with respect to claim 1, Minesso teaches acid value of up to 120 (para. 0008), which includes values within the recited range. Minesso teaches functionality of the polymer  of at least 2.5 (para. 0017), which substantially overlaps the recited range.  Minesso does not state the hydroxyl value of the polymer; however, the examples of Minesso have an intermediate hydroxyl functional polymer having a hydroxyl number of 34 mg KOH/g that is subsequently reacted with acid/anhydride to form a finished product (paras. 0043-0044), and thus it can be reasonably concluded that the finished polymer has a hydroxyl value of less than 34 mg KOH/g, which is within the recited range. As such, producing a high acid value with the recited values is an obvious modification suggested by Minesso.
	As to claim 32, Minesso teaches the polyester is acid functional (para. 0008). 
	As to claims 34-36, 38, and 40, while not exemplified, Minesso teaches high acid values polyester of up to 120 mg KOH/g (para. 0008), and low acid value polyester of less than 30 mg KOH/g (para. 0027), and as such, Minesso contemplates compositions having an acid value difference greater than 90 mg KOH/g, which is within the range recited by claims 34, 35, and 40.
As to claims 42-44, 46, and 48, while not exemplified, Minesso teaches high acid values polyester of up to 120 mg KOH/g (para. 0008), and low acid value polyester of less than 30 mg KOH/g (para. 0027), and as such, Minesso contemplates compositions having an acid value difference greater than 90 mg KOH/g, which overlaps the range recited by claims 42-44, 46, and 48, and as such, compositions within the range are an obvious modification suggested by Minesso.
As to claims 50, 51, 53, 55, 57, 60, and 62, Minesso generally teaches 30 to 70 parts of high acid value polyester (polymer) to 30 to 70 parts of low acid value polyester (acid functional copolymerizable polymer A) (para. 0026), which calculates to a range of the recited weight ratio of .43 to 2.3, which overlaps the recited range of claims 50, 51, 53, 55, 57, 60, and 62. 
As to claim 78, Minesso teaches curing the composition (para. 0051).
As to claim 81, Minesso teaches a coated panel, thus article (para. 0051).
As to claim 84, Minesso teaches the coating is a paint, and is useful for automotive products and for panels and beams used in construction, thus architectural products (para. 0003).
As to claim 85, Minesso teaches a thermosetting (thus heat curable) powder coating (para. 0002) having a high carboxylic acid polyester. 
As to the structure of the high acid value polyester, Minesso teaches the use of trimellitic anhydride and ethylene glycol, alongside other polyacids and polyols (abstract; table 1). Given that the resin is acid functional, it is reasonable to conclude that the resin contains some proportion of S1 units that contain trimellitic anhydride residue where X is L18 with R4”, R5”, R6”, and R7” being hydrogen, which is esterified residue of ethylene glycol. 
While not explicitly exemplified, Minesso teaches Mn from 1100 to 5000 (para. 0010), and thus Minesso contemplates polymers having Mn in excess of 2100 Da.
While polyesters in the recited acid value range are not exemplified, the high carboxyl functional polyester is taught to have an acid number ranging from 77 mg KOH/g to 120 mg KOH/g (paras. 0007-0008), which overlaps the recited range of a1, and is within the range recited by claim 2, and overlaps the range of claim 3. Minesso further teaches a Tg from 40 to 80 degrees C, which is within the range recited in (a2). Minesso teaches that the Mn ranges from preferably 1600 to 3500 (para. 0010), which substantially overlaps the recited range of at least 2100 Da. As such, it would be an obvious modification to prepare the polymer of Minesso, using a similar high carboxyl polyester, including in recited acid value range and number average molecular weight, as Minesso teaches such acid values are within its range.
	
Claim(s) 64 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0120978 (“Minesso”) as applied to claim 1, further as evidenced by Allnex, Crylcoat 2611-0 Data Sheet (2020).
The additional reference is used as evidence the primary reference inherently teaches certain claimed limitations.
As to claim 64, Minesso teaches a preferred AV of the copolymerizable polymer A of less than 30, which overlaps the recited range, but does not discuss the Tg. Minesso exemplifies Crylcoat E 04211 as the second polyester (para. 0049). As evidenced by Allnex, Crylcoat 2611-0 was formerly classified as E 04211 and has an approximate acid value of 25 and Tg of 58 degrees C, which are within the recited ranges. As such, he use of low acid value polyester with acid value below 30 and Tg in the recited range is contemplated by Minesso.

Claim(s) 65 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0120978 (“Minesso”) as applied to claim 51, further as evidenced by Allnex, Crylcoat 2611-0 Data Sheet (2020).
The additional reference is used as evidence the primary reference inherently teaches certain claimed limitations.
As to claim 65, Minesso teaches a preferred AV of the copolymerizable polymer A of less than 30, which overlaps the recited range, but does not discuss the Tg. Minesso exemplifies Crylcoat E 04211 as the second polyester (para. 0049). As evidenced by Allnex, Crylcoat 2611-0 was formerly classified as E 04211 and has an approximate acid value of 25 and Tg of 58 degrees C, which are within the recited ranges. As such, he use of low acid value polyester with acid value below 30 and Tg in the recited range is contemplated by Minesso.

Claim(s) 67 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0120978 (“Minesso”) as applied to claim 53, further as evidenced by Allnex, Crylcoat 2611-0 Data Sheet (2020).
The additional reference is used as evidence the primary reference inherently teaches certain claimed limitations.
As to claim 67, Minesso teaches a preferred AV of the copolymerizable polymer A of less than 30, which overlaps the recited range, but does not discuss the Tg. Minesso exemplifies Crylcoat E 04211 as the second polyester (para. 0049). As evidenced by Allnex, Crylcoat 2611-0 was formerly classified as E 04211 and has an approximate acid value of 25 and Tg of 58 degrees C, which are within the recited ranges. As such, he use of low acid value polyester with acid value below 30 and Tg in the recited range is contemplated by Minesso.

Claim(s) 69 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0120978 (“Minesso”) as applied to claim 55, further as evidenced by Allnex, Crylcoat 2611-0 Data Sheet (2020).
The additional reference is used as evidence the primary reference inherently teaches certain claimed limitations.
As to claim 69, Minesso teaches a preferred AV of the copolymerizable polymer A of less than 30, which overlaps the recited range, but does not discuss the Tg. Minesso exemplifies Crylcoat E 04211 as the second polyester (para. 0049). As evidenced by Allnex, Crylcoat 2611-0 was formerly classified as E 04211 and has an approximate acid value of 25 and Tg of 58 degrees C, which are within the recited ranges. As such, he use of low acid value polyester with acid value below 30 and Tg in the recited range is contemplated by Minesso.

Claim(s) 71 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0120978 (“Minesso”) as applied to claim 57, further as evidenced by Allnex, Crylcoat 2611-0 Data Sheet (2020).
The additional reference is used as evidence the primary reference inherently teaches certain claimed limitations.
As to claim 71, Minesso teaches a preferred AV of the copolymerizable polymer A of less than 30, which overlaps the recited range, but does not discuss the Tg. Minesso exemplifies Crylcoat E 04211 as the second polyester (para. 0049). As evidenced by Allnex, Crylcoat 2611-0 was formerly classified as E 04211 and has an approximate acid value of 25 and Tg of 58 degrees C, which are within the recited ranges. As such, he use of low acid value polyester with acid value below 30 and Tg in the recited range is contemplated by Minesso.

Claim(s) 73 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0120978 (“Minesso”) as applied to claim 59, further as evidenced by Allnex, Crylcoat 2611-0 Data Sheet (2020).
The additional reference is used as evidence the primary reference inherently teaches certain claimed limitations.
As to claim 73, Minesso teaches a preferred AV of the copolymerizable polymer A of less than 30, which overlaps the recited range, but does not discuss the Tg. Minesso exemplifies Crylcoat E 04211 as the second polyester (para. 0049). As evidenced by Allnex, Crylcoat 2611-0 was formerly classified as E 04211 and has an approximate acid value of 25 and Tg of 58 degrees C, which are within the recited ranges. As such, he use of low acid value polyester with acid value below 30 and Tg in the recited range is contemplated by Minesso.

Claim(s) 74 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0120978 (“Minesso”) as applied to claim 60, further as evidenced by Allnex, Crylcoat 2611-0 Data Sheet (2020).
The additional reference is used as evidence the primary reference inherently teaches certain claimed limitations.
As to claim 74, Minesso teaches a preferred AV of the copolymerizable polymer A of less than 30, which overlaps the recited range, but does not discuss the Tg. Minesso exemplifies Crylcoat E 04211 as the second polyester (para. 0049). As evidenced by Allnex, Crylcoat 2611-0 was formerly classified as E 04211 and has an approximate acid value of 25 and Tg of 58 degrees C, which are within the recited ranges. As such, he use of low acid value polyester with acid value below 30 and Tg in the recited range is contemplated by Minesso.

Claim(s) 76 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0120978 (“Minesso”) as applied to claim 62, further as evidenced by Allnex, Crylcoat 2611-0 Data Sheet (2020).
The additional reference is used as evidence the primary reference inherently teaches certain claimed limitations.
As to claim 76, Minesso teaches a preferred AV of the copolymerizable polymer A of less than 30, which overlaps the recited range, but does not discuss the Tg. Minesso exemplifies Crylcoat E 04211 as the second polyester (para. 0049). As evidenced by Allnex, Crylcoat 2611-0 was formerly classified as E 04211 and has an approximate acid value of 25 and Tg of 58 degrees C, which are within the recited ranges. As such, he use of low acid value polyester with acid value below 30 and Tg in the recited range is contemplated by Minesso.

Claim(s) 1-14, 20-29, 32-36, 38-44, and 46-85 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0030308 (“Stevenson”) in view of US 2010/0120978 (“Minesso”).
As to claims 1-14 and 22-29, Stevenson teaches a thermosetting (heat curable) powder coating composition comprising high acid value carboxyl functional polyester (corresponding to the recited polymer) having an acid value in excess of 100 mg KOH/g, and a low acid value polyester (corresponding to  having acid value from 20 to 50 mg KOH/g (abstract).
Stevenson teaches Primid XL-552, which is a bis-beta-hydroxyalkylamide, the same as used by applicant (see applicant’s specification, table 1), which meets the recitation of the copolymerizable agent. Stevenson teaches numerous ratios of high acid value polyester to low, which can be used to adjust gloss (see, e.g., table 6). The amount of high acid value polyester ranges from 25 to 59 pph, the low acid value polyester ranges from 28.5 to 66.5 pph, and the copolymerizable agent ranges from 8.3 to 12.7 pph of the binder (see table 6), which are within the ranges for the binder portion of the composition. Stevenson further exemplifies powder coating composition having 600 parts of the binder (the two polyesters and copolymerizable agent) and 400 parts of other components (para. 0053, table 2), such that the binder is 60 pph of the whole composition.
As to the structure, Stevenson teaches the use of trimellitic anhydride, which structurally would be expected to form the tricarboxyl residue in structure S1. Stevenson teaches that the polyols used include diols, including 1,2-propanediol (para. 0019), which would provide at least some proportion of units S1 with a residue of the diol meeting structure L18 with R4”, R5”, and R6” being hydrogen, and R7” being methyl. 
Stevenson teaches the acid value is over 100, including at least 125 mg KOH/g (para. 0021), which is within the recited range of claims 1-3, and which includes the range of claim 4. Stevenson does not discuss the glass transition temperature and Mn of the polymer. However, Minesso teaches similar polyesters for powder coatings, and teaches a suitable Mn for such carboxyl functional polyesters is from 1100 to 5000 (para. 0010), which substantially covers the recited range of at least 2100 Da, and a Tg from 40 to 80 degrees C (para. 0013), which is within the ranges of claims 5-12. 
Stevenson teaches a low hydroxyl value (para. 0021), and is thus an acid functional polyester as required by claims 13, 14, and 22-29. As such, it would be an obvious modification of the compositions of Stevenson, using a polyester of trimellitic anhydride and polyol such as 1,2-propanediol to produce recited units as suggested by Stevenson, further having the molecular weight and Tg as Minesso teaches such values are suitable for polyester for powder coating.
As to claim 20, Stevenson teaches acid value of at least 125 mg KOH/g (para. 0017), which includes values in the recited range. Stevenson further teaches hydroxyl value of the high acid value polyester (polymer) in the recited range (para. 0021). Stevenson further teaches a functionality of at least 4.7 (para. 0017), which substantially is within the range of 3 to 25. 
Stevenson does not teach the Mn, polydispersity, and Tg as recited. However, Minesso teaches similar polyesters for powder coatings, and teaches a suitable Mn for such carboxyl functional polyesters is from 1100 to 5000 (para. 0010), preferably 1600 to 3500 (para. 0010), which is within the recited range, a polydispersity of 3 to 7 (para. 0012), which is within the range, and a Tg from 40 to 80 degrees C (para. 0013), which is within the range. As such, it would be an obvious modification of the compositions of Stevenson, using a polyester of trimellitic anhydride and polyol such as 1,2-propanediol to produce recited units as suggested by Stevenson, further having the molecular weight, polydispersity, and Tg as Minesso teaches such values are suitable for polyester for powder coating.
As to claim 21, Stevenson teaches the acid value is over 100, including at least 125 mg KOH/g (para. 0021), which includes the range of claim 21, and therefore acid values within the range are an obvious modification suggested by Stevenson.
As to claims 32 and 33, Stevenson teaches a low hydroxyl value lower than the acid value (para. 0021), and is thus an acid functional polyester.
As to claims 34-36, 38-44, and 46-49, Stevenson teaches that the high acid value polyester (polymer) has an acid value of preferably 125 or greater (para. 0017), and a low acid value polyester (acid functional copolymerizable polymer A) of 20 to 50 mg KOH/g (para. 0028), and thus Stevenson contemplates Delta AV in excess of 100 mg KOH/g, as required by the claims, and as such, Delta AV in the recited range is an obvious modification suggested by Stevenson.
As to claims 50-63, Stevenson exemplifies numerous ratios of high acid value to low acid value polyesters to adjust gloss of the coating. For example, Table 6 has examples having a calculated weight ratio from 0.5 to 2.64 (para. 0062), which includes weight ratios within the ranges recited by claims 50-63, and thus it would be an obvious modification to obtain such weight ratio with a view toward adjusting gloss (para. 0038).
As to claims 64-77, Stevenson teaches that the low acid value polyester (acid functional copolymerizable polymer A) has an acid value ranging from 20 to 50 mg KOH/g, preferably 30 to 40 mg KOH/g, and a preferred Tg of 50 to 70 degrees C (para. 0028), which are within recited ranges.
As to claims 78-83, Stevenson teaches curing the composition on an article or substrate, thus a coated article with a cured composition (para. 0037). 
As to claim 84, Stevenson teaches using the powdered thermosetting composition in paint (para. 0003).
As to claim 85, Stevenson teaches a thermosetting (heat curable) powder coating composition comprising high acid value carboxyl functional polyester (corresponding to the recited polymer) having an acid value in excess of 100 mg KOH/g, in particular 125 mg KOH/g.
As to the structure, Stevenson teaches the use of trimellitic anhydride, which structurally would be expected to form the tricarboxyl residue in structure S1. Stevenson teaches that the polyols used include diols, including 1,2-propanediol (para. 0019), which would provide at least some proportion of units S1 with a residue of the diol meeting structure L18 with R4”, R5”, and R6” being hydrogen, and R7” being methyl. 
Stevenson teaches the acid value is over 100, including at least 125 mg KOH/g (para. 0021), which overlaps the range of claim 8. Stevenson does not discuss the glass transition temperature and Mn of the polymer. However, Minesso teaches similar polyesters for powder coatings, and teaches a suitable Mn for such carboxyl functional polyesters is from 1100 to 5000 (para. 0010), which substantially covers the recited range of at least 2100 Da, and a Tg from 40 to 80 degrees C (para. 0013), which is within the ranges of claims 5-12. 
As such, it would be an obvious modification of the polymer of Stevenson, using a polyester of trimellitic anhydride and polyol such as 1,2-propanediol to produce recited units as suggested by Stevenson, further having the molecular weight and Tg as Minesso teaches such values are suitable for polyester for powder coating.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/               Primary Examiner, Art Unit 1764